DETAILED ACTION
Response to Amendment
The response of November 11, 2021 is considered herein.
Claims 1, 2, 4, 9-13, 16 and 17 have been amended.
Claims 1-20 remain pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 10-13, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US PG PUB 2007/0261896).
Regarding Claims 1 and 12, Shaffer teaches a vehicle and a dashboard therein, comprising:
		A dashboard (see fig. 1);
		A vehicle body (see fig. 1);
		A plurality of wheels moveably coupled to the vehicle body (see fig. 1);
		An electric motor electrically coupled to one or more of the plurality of wheels (Shaffer teaches a hybrid electric vehicle in addition to an ICE and a fuel cell; the HEV has a motor meeting this feature, see paragraph 12, for example);
		A traction battery electrically coupled to the electric motor (the battery of Shaffer in the HEV meet this, as a traction battery is merely a battery powering the motor in electric or hybrid electric vehicles, see paragraph 27); 
		A first array of solar cells (a solar panel is an array of solar cells) disposed along a first top surface of the dashboard (see paragraph 17); and
Where the panels, and thus each cell, is electrically coupled to the battery (see paragraph 17, as all panels are taught to connect to the battery this will occur).

Regarding Claims 2, 3, 4, 10, 11, and 13, Shaffer teaches a vehicle as discussed above.  Additionally, Shaffer teaches that “any type of solar panel may be used” and that the panels that support and give structure to the panels may impart a desired shape and appearance (see paragraph 17).
Therefore, it would be obvious to one of ordinary skill in the art to provide the interior solar panels of Shaffer at an angle corresponding to the dashboard, which may be approximately 45 degrees, based on the vehicle architecture, or an arcuate shape corresponding to a curved dashboard based upon vehicle aesthetics.  Furthermore, the any type of solar panel includes designs of various sizes and shapes, based on available area for energy generation.

Regarding Claim 16, Shaffer teaches a method comprising:
	Providing a dashboard (see paragraph 17); and
	Attaching a first array of solar panel (i.e. an array of solar cells) to a surface of the dashboard (see paragraph 17).
Shaffer further teaches that “any type of solar panel may be used” and that the panels that support and give structure to the panels may impart a desired shape and appearance and for the panels to be present on an extensive list of surfaces thereon. (see paragraph 17).
Regarding the angle of arrangement, it would be obvious to one of ordinary skill in the art to provide the interior solar panels of Shaffer at an angle corresponding to the dashboard, which may be approximately 45 degrees, based on the vehicle architecture, or an arcuate shape corresponding to a curved dashboard based upon vehicle aesthetics.  Furthermore, the any type of solar panel includes designs of various sizes and shapes, based on available area for energy generation.
Regarding the use of multiple arrays on the dashboard instead of one, it would have been obvious for multiple reasons.  Firstly, separation of a single array (as disclosed in Shaffer) into multiple arrays is well within the ability and engineering choice of one of ordinary skill in the art (MPEP § 2144.04(V) (C)). Secondly, duplication of a single array or panel (as disclosed in Shaffer), rendering two arrays, is well within the ability and engineering choice of one of ordinary skill in the art (MPEP § 2144.04 (VI) (B)).  The use of two smaller panels would be predictably easier than one larger panel to manipulate in the closed space of the vehicle.  Moreover, the use of a pair of panels provide one of ordinary skill the ability to render what would be a more aesthetically pleasing in a design or as a way to increase power generation based on the design of the space.  The separation or duplication of the panel taught to be present in Shaffer does not provide patentable significance as a new and unexpected result 
Regarding Claims 19 and 20, Shaffer teaches that the dashboard is behind the steering wheel or a rear dashboard behind the rear seats (see fig. 1) to capture energy through both the front and rear windshields.
Claims 5, 6, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer, as applied above, in view of Hong, U.S. Patent No. 8,507,788.
Regarding Claims 5, 6, 14, 15, 17, 18, Shaffer teaches a hybrid electric vehicle with a solar panel mounted on the front and rear dashboards as discussed above.   Shaffer also teaches that any type of cells may be used, but has limited discussion on the structure thereof.
Hong teaches an exemplary solar panel.  Hong provides that an anti-reflection layer may be provided on the top surface of the panel, including a layer comprising the materials cited in the present specification.  Hong teaches that this layer increases the efficiency of the panels.
Therefore, it would be obvious to one of ordinary skill in the art to modify the panel of Shaffer by including the anti-reflection layer as taught by Hong, in order to increase the energy conversion efficiency and provide more output to the battery, such as in the range between 10 and 50 % (see column 6, lines 40-50).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Yamada et al., U.S. Patent No. 6,335,479.
Regarding Claim 9, Shaffer teaches a hybrid electric vehicle with a solar panel mounted on the front and rear dashboards as discussed above.   Shaffer also teaches that any type of cells may be used, but has limited discussion on the structure thereof.

Therefore, it would be obvious to one of ordinary skill in the art to modify the Shaffer by including a textured protective sheet, in order to protect the solar components (see column 121, lines 25-35).
Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
On page 8, the applicant argues Shaffer (either alone or with Hong) fails to teach the amended language stating Shaffer only contemplates one dashboard panel.
The examiner disagrees the use of multiple dashboard panels is required by the claim.  The amendment to the claim requires a first and second top surface of the dashboard, but does not require them to be different panels or even different surfaces.  While the examiner sees the difference the applicant is seeking to claim in figure 5b, the claim does not require this structure.  The use of a pair of panels on different surfaces or portions of a single dashboard, as detailed in the rejections above, is interpreted to fulfill the claim as written.
On pages 8-9, the applicant argues Hong does not teach the solar cell panel in a vehicle.
The rejection utilizes Shaffer to teach the presence of the panel within the dashboard, with Hong being utilized in the combination to detail the known usage of an anti-reflection layer and Yamada being used to address protection of the cells.  These layers need not be shown to be present in the dashboard for an effective combination rejection, as they are analogous art.  Moreover, one of ordinary skill would find it obvious to utilize a pair of solar panels on the dashboard of Shaffer, as in the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                         12/3/2021

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721